DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on January 16, 2019 has been entered.  Claims 3, 8 and 14-15 have been amended.  Claims 16-20 have been added.  Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second color layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 10 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sato et al. (US 2011/0102325).  
	Regarding claim 1, Sato discloses a touch keyboard (Figs 1-3; [0040], e.g., a keyboard device comprises a touch panel 2) comprising:
a semi-transparent layer ([0042], e.g., a semi-transparent mirror 9);  
a touch sensor pattern located at a side of the semi-transparent layer (e.g., a translucent touch panel 2 is located at a side of the semi-transparent mirror 9); and
an ink layer located at a side of the touch sensor pattern away from the semi- transparent layer ([0040], [0048], e.g., an ink layer 3 is located at a side of the touch panel 2). 

Regarding claim 10, Sato discloses a method for manufacturing a touch keyboard (Figs 1-3; [0040], e.g., a method for manufacturing a touch keyboard), comprising following steps: 
forming a semi-transparent layer ([0042], e.g., forming a semi-transparent mirror 9); 
forming a touch sensor pattern at a side of the semi-transparent layer (e.g., a translucent touch panel 2 is formed at a side of the semi-transparent mirror 9); 
forming an ink layer at a side of the touch sensor pattern away from the semi- transparent layer ([0040], [0048], e.g., an ink layer 3 is formed at a side of the touch panel 2).

. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3, 11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423).  
	Regarding claim 2, Sato further discloses the touch keyboard according to claim 1, wherein the ink layer comprises: a second color layer located at the side of the touch sensor pattern away from the semi- transparent layer; wherein the second color layer is formed of bright ink ([0047], [0063], e.g., the ink layer 3 can be a positive symbol printing film in which the symbols 3a is printed in a bright color). 
	Sato does not disclose wherein the ink layer comprises: a first color layer located at the side of the touch sensor pattern away from the semi- transparent layer, and having perforated patterns; and the second color layer located at a side of the first color layer away from the semi- transparent layer; wherein the first color layer is formed of dark ink.
	However, Ho discloses a keyboard (Figs. 1, 2A, 2B and 3; [0018], e.g., keyboard 100) comprising: an ink layer ([0020], e.g., an ink layer 130) comprising: 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ho in the invention of Sato for including a first color layer located at a side of a touch sensor pattern away from a semi-transparent layer so that the first color layer can provide a light shielding effect to prevent the light from emitting from the position other than a key (see [0023] of Ho). 
	
	Regarding claim 3, Ho further discloses the keyboard wherein the first color layer is formed of black ink and the second color layer is formed from one of white ink or yellow ink (see [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sato in view of Ho for including a black ink in a first color layer and a white ink in a second color layer because the white ink can increase the light usage.  

	Regarding claim 11, Sato further discloses the method according to claim 10, wherein the step of forming the ink layer further comprises: forming a second color layer at the side of the touch sensor pattern away from the semi- transparent layer; wherein the second color layer is 
	Sato does not disclose forming a first color layer at the side of the touch sensor pattern away from the semi- transparent layer; forming the second color layer at a side of the first color layer away from the semi- transparent layer; wherein the first color layer is formed of dark ink, and the first color layer has perforated patterns, and the second color layer is formed of bright ink.
	However, Ho discloses a method for manufacturing a keyboard (Figs. 1, 2A, 2B and 3; [0018], e.g., keyboard 100) wherein a step of forming an ink layer ([0020], e.g., an ink layer 130) comprising: 
	forming a first color layer ([0020], [0023], e.g., a first color layer 131 has several first openings 131a); 
	forming a second color layer at a side of the first color layer (e.g., a second color layer 132); wherein the first color layer is formed of dark ink ([0023], e.g., the first color layer 131 includes black ink), and the first color layer has perforated pattern (see [0023]), and the second color layer is formed of bright ink ([0023], e.g., the second color layer 132 includes a white ink).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ho in the invention of Sato for forming a first color layer located at a side of a touch sensor pattern away from a semi-transparent layer so that the first color layer can provide a light shielding effect to prevent the light from emitting from the position other than a key (see [0023] of Ho).


	
	Regarding claim 16, Sato further discloses a mobile terminal comprising the touch keyboard according to claim 2 ([0066], Figs 4 and 5; e.g., a remote controller for television or a desk calculator). 

	Regarding claim 17, Sato further discloses a mobile terminal comprising the touch keyboard according to claim 3 ([0066], Figs 4 and 5; e.g., a remote controller for television or a desk calculator).

9.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Woolley (US 2003/0016211).
	Regarding claim 4, Sato further discloses the touch keyboard according to claim 1, further comprising a cover plate which is located at a side of the semi-transparent layer away from the touch sensor pattern (Fig. 3; [0042], e.g., a cover plate 8), wherein the cover plate is formed of translucent materials (e.g., the translucent panel 8 is made of either a transparent acrylic sheet or a transparent polycarbonate sheet). 
	Sato does not disclose wherein the cover plate is made of glass, and a surface of the cover plate away from the semi-transparent layer is frosted.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Woolley in the invention of Sato for using a glass cover plate instead of a translucent panel and frosting a surface of the glass cover plate so that the fronted surface is comfortable to a touch by reducing the friction between the finger and the glass surface.  
	
	Regarding claim 18, Sato further discloses a mobile terminal comprising the touch keyboard according to claim 4 ([0066], Figs 4 and 5; e.g., a remote controller for television or a desk calculator).

10.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423), and further in view of Rodriguez et al. (US 2017/0139506).  
	Regarding claim 5, Sato in view of Ho does not disclose the touch keyboard according to claim 2, wherein the semi-transparent layer is formed of semi-transparent ink.
	However, Rodriguez discloses a semi-transparent area formed of a semi-transparent ink layer in which the semi-transparent ink layer is formed by mixing opaque ink with transparent ink (see [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Rodriguez in the invention of Sato in view of Ho for 

	Regarding claim 6, Rodriguez further discloses wherein the semi-transparent layer is formed of opaque ink ([0034], e.g., mixing opaque ink with transparent ink). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Sato in view of Ho and Rodriguez for providing a semi-transparent ink layer formed of opaque (such as a black or a gray ink layer) and transparent ink in order to provide light-shielding effects.
	
11. 	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of CHERIF et al. (US 2016/0124548).  
	Regarding claim 7, Sato does not specifically disclose the touch keyboard according to claim 1, wherein a thickness of the semi-transparent layer is 2-5 microns.
	However, CHERIF discloses a touch input device wherein a thickness of a hard dielectric layer is 2 microns (see Fig. 3; [0048], e.g., a hard dielectric layer 310 is 2 microns).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of CHERIF in the invention of Sato for providing a semi-transparent layer which is 2 microns in thickness so that it can protect the underlying touch sensor electrodes. 

.

12.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Kamata et al. (US 2016/0202764).      
	Regarding claim 8, Sato further discloses the touch keyboard according to claim 1, further comprising a linear motor for providing vibration feedback when the touch keyboard is input ([0026]-[0027], [0053], [0063], e.g., a vibration motor). 
	Sato does not specifically disclose wherein the motor is a linear motor, the linear motor being located in non-key area (s) of the touch keyboard.
	However, Kamata discloses a touch screen device (Figs 2-3; [0033]-[0034], e.g., a touch screen device 100) comprising: a linear motor (e.g., a Linear Resonant Actuator (LRA) 180) for providing vibrating feedback when the touch screen is input, the linear motor being located in a non-display area of the touch screen device (Fig. 3; [0047], [0052]-[0053], e.g., the LRA 180 is located in a non-display area adjacent to a display panel 160). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kamata in the invention of Sato for forming a linear actuator in non-key area (s) of a touch keyboard device thus no portion of key-areas is obscured by the linear actuator.

	
.

13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Kamata et al. (US 2016/0202764), and further in view of Yahata et al. (US 2019/0286238).    
	Regarding claim 9, Sato further discloses the touch keyboard according to claim 8, further comprising a light guide plate (Fig. 3; [0049], e.g., a backlight device 4 comprises a light guide plate) located at a side of the second color layer away from the semi-transparent layer (Fig. 3; [0049], e.g., the backlight device 4 is located as a side of the second color layer 3).  Kamata further discloses the touch screen device wherein a display device is arranged in a same layer as the linear motor (Fig. 3, e.g., the display device 160, the linear motor 180).
	Sato in view of Kamata does not specifically disclose wherein the light guide plate is arranged in a same layer as the linear motor.   
	However, Yahata discloses a touch display device wherein a backlight device is arranged in a same layer as a vibration motor (Figs 19-20; [0120]-[0121], [0129], e.g., a backlight device 122 is arranged in a same layer as a vibration motor 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yahata in the invention of Sato in view of Kamata for arranging a light guide plate in a same layer as a linear motor because the linear motor can be arranged at various positions which can provide vibration feedback for touch input.   

12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Kamata et al. (US 2016/0202764), and further in view of Woolley (US 2003/0016211).
	Regarding claim 12, Sato further discloses the method according to claim 11, wherein before the step of forming the semi-transparent layer, the method further comprises: providing a cover plate, wherein one side of the cover plate is used for forming the semi- transparent layer (Figs 2-3; [0042], e.g., adhering the semi-transparent layer 9 to a cover plate 8). 
	Sato in view of Park does not disclose frosting the other side of the cover plate away from the semi- transparent layer.
	However, Woolley discloses frosting a surface of a glass cover plate (Figs 1-4; [0047], e.g., a surface of a cover glass 31 is frosted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Woolley in the invention of Sato for using a glass cover plate instead of a translucent panel and frosting a surface of the glass cover plate so that the fronted surface is comfortable to a touch by reducing the friction between the finger and the glass surface.  

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2011/0102325) in view of Ho et al. (US 2011/0249423), and further in view of Kamata et al. (US 2016/0202764).    
	Regarding claim 14, Sato further discloses the method according to claim 13, further comprising: arranging a vibration motor to provide vibration feedback when the touch keyboard is input (see [0053], [0063]). 

	However, Kamata discloses arranging a linear motor at a non-display area of a touch screen device (Figs 1-3; e.g., [0033]-[0034], [0047], [0052]-[0053], e.g., a Linear Resonant Actuator (LRA) 180 is arranged in a non-display area adjacent to a display panel 160). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kamata in the invention of Sato in view of Ho for arranging a linear actuator in non-key area (s) of a touch keyboard device thus no portion of key-areas is obscured by the linear actuator.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leong et al. (US 2015/0090571) discloses a keyboard comprises a background layer and a glyph diffuser layer.
Chen (US 2012/0307521) discloses a touch keyboard comprising a touch sensor pattern and a black ink layer. 
	Park et al. (US 2010/0253485) discloses a linear motor arranged in a non-display area of a touch screen device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG ZHOU/Primary Examiner, Art Unit 2623